Case 9:21-cv-80796-AMC Document 18 Entered on FLSD Docket 06/29/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No. 9:21-cv-80796-AMC

  ELVIN DOWLING and
  PEOPLE FOR ELVIN DOWLING,

         Plaintiffs,
  v.

  RONALD DION DESANTIS, in his official
  capacity as Governor of the State of Florida,

         Defendant.
  ______________________________________________________________/

                          MOTION TO ACCEPT AS TIMELY FILED

         Plaintiffs Elvin Dowling and People for Elvin Dowling, through counsel, move

  this Court for an order accepting their Response in Opposition to the Motion to

  Dismiss (Doc. 17) as timely filed, and as good cause for the request state as follows:

         Plaintiffs’ responses to the Motion were due on Monday, June 28, 2021.

  Plaintiffs’ efiling of their response was completed at 12:01 A.M. on June 29, two

  minutes beyond the deadline.

         Plaintiffs request the Court accept their response as timely filed because the

  two-minute lateness was due to excusable neglect in setting aside sufficient time to

  complete the formatting of the response and the submission of it in the cm/ecf

  system before midnight on June 28.

         Granting the requested relief will not prejudice the Defendant.
Case 9:21-cv-80796-AMC Document 18 Entered on FLSD Docket 06/29/2021 Page 2 of 2




        WHEREFORE, Plaintiffs, Elvin Dowling and People for Elvin Dowling,

  respectfully request this Court accept as timely filed their Response in Opposition to

  the Motion to Dismiss.

                      Certification of Conference with Defendant

        Plaintiffs did not communicate with counsel for Defendant Gov. DeSantis

  prior to filing this motion because Plaintiffs did not anticipate needing the relief, and

  because Plaintiffs chose to seek this relief immediately so the issue of timeliness

  could be resolved swiftly.



                                           Respectfully submitted,

                                           W. Craig Lawson
                                           W. Craig Lawson (Fla Bar Number: 79103)
                                           craig@craiglawsonlaw.com
                                           The Law Office of W. Craig Lawson
                                           3918 Via Poinciana, Suite 1
                                           Lake Worth, FL 33467-2991
                                           Telephone: (561) 660-7776
                                           Attorney for Plaintiffs
